United States Court of Appeals
      for the Federal Circuit
                 ______________________

          AFFINITY LABS OF TEXAS, LLC,
                 Plaintiff-Appellant

                            v.

             AMAZON.COM INC.,
        AMAZON DIGITAL SERVICES, INC.,
              Defendants-Appellees
             ______________________

                       2015-2080
                 ______________________

   Appeal from the United States District Court for the
Western District of Texas in No. 6:15-cv-00029-WSS,
Judge Walter S. Smith, Jr.
                ______________________

              Decided: September 23, 2016
                ______________________

    CYRUS ALCORN MORTON, Robins Kaplan LLP, Minne-
apolis, MN, argued for plaintiff-appellant. Also represent-
ed by RONALD JAMES SCHUTZ, PATRICK M. ARENZ, BRENDA
L. JOLY, BENJAMEN LINDEN.

    J. DAVID HADDEN, Fenwick & West, LLP, Mountain
View, CA, argued for defendants-appellees. Also repre-
sented by TODD RICHARD GREGORIAN, SAINA S. SHAMILOV;
RAVI RAGAVENDRA RANGANATH, ADAM MICHAEL LEWIN,
San Francisco, CA; GABRIEL BELL, GREGORY G. GARRE,
2             AFFINITY LABS OF TEXAS, LLC   v. AMAZON.COM INC.



Latham & Watkins LLP, Washington, DC; JEFFREY H.
DEAN, Amazon.com, Inc., Seattle, WA.
               ______________________

        Before PROST, Chief Judge, BRYSON and WALLACH,
                       Circuit Judges.
BRYSON, Circuit Judge.
     This appeal is related to the appeal in Affinity Labs of
Texas, LLC v. DirecTV et al., No. 2015-1845, decided
today. Although the patents at issue in the two cases are
different, they share a similar specification. Because the
legal issues presented in the two cases are closely related,
our discussion of the governing legal principles in that
case will not be repeated here, except to the extent that
the difference between the claims in the two cases calls
for a somewhat different legal analysis.
                              I
    The patent in suit, U.S. Patent No. 8,688,085 (“the
’085 patent”), is entitled “System and Method to Com-
municate Targeted Information.” The abstract describes
the patent as directed to a “method for targeted advertis-
ing” in which an advertisement is selected for delivery to
the user of a portable device based on at least one piece of
demographic information about the user.
    Despite the title of the patent and the description in
the abstract, only three sentences in the specification and
only one of the 20 claims deal with targeted advertising. 1



    1   The only portion of the specification that deals
with targeted advertising reads: “A user may also provide
demographic information allowing advertisers to access
the demographic information and provide advertisements
based upon the demographic information. For example,
an advertiser may want to target Hispanic females in the
AFFINITY LABS OF TEXAS, LLC   v. AMAZON.COM INC.         3



The rest of the specification and claims are directed to
media systems that deliver content to a handheld wireless
electronic device.
    Claim 14 of the ’085 patent is representative2 and
provides as follows:
   A media system, comprising:
   a network based media managing system that
   maintains a library of content that a given user
   has a right to access and a customized user inter-
   face page for the given user;




21-25 year old age group. Through providing demograph-
ic information to advertisers, when a user logs into [the
depicted homepage] selective advertising can be ‘targeted’
for a group of users.” ’085 patent, col. 10, ll. 18-26. The
only claim dealing with targeted advertising is claim 5,
which is directed to the media system of claim 1, “further
comprising a targeted advertising component configured
to communicate an advertisement to the given user based
at least in part on a demographic of the given user.”
     2   The district court treated claim 14 as representa-
tive. Although Affinity has not conceded that claim 14 is
representative of the remaining claims, it has not shown
how independent claims 1 and 8 differ materially from
claim 14. Moreover, while Affinity refers in passing to
several of the dependent claims, it presents no substan-
tive argument as to the separate patentability of those
claims. Because Affinity has failed to present “any mean-
ingful argument for the distinctive significance of any
claim limitations” other than those in claim 14, Electric
Power Group, LLC v. Alstom S.A., No. 2015-1778 (Fed.
Cir. Aug. 1, 2016), slip op. at 4, we treat claim 14 as
representative of all the claims for purposes of this ap-
peal.
4            AFFINITY LABS OF TEXAS, LLC   v. AMAZON.COM INC.



    a collection of instructions stored in a non-
    transitory storage medium and configured for exe-
    cution by a processor of a handheld wireless de-
    vice, the collection of instructions operable when
    executed: (1) to initiate presentation of a graphical
    user interface for the network based media man-
    aging system; (2) to facilitate a user selection of
    content included in the library; and (3) to send a
    request for a streaming delivery of the content;
    and
    a network based delivery resource maintaining a
    list of network locations for at least a portion of
    the content, the network based delivery resource
    configured to respond to the request by retrieving
    the portion from an appropriate network location
    and streaming a representation of the portion to
    the handheld wireless device.
    Stated more succinctly, claim 14 is directed to a net-
work-based media system with a customized user inter-
face, in which the system delivers streaming content from
a network-based resource upon demand to a handheld
wireless electronic device having a graphical user inter-
face.
    Affinity sued Amazon.com Inc. and Amazon Digital
Services, Inc., alleging that they infringed the ’085 patent
by marketing the Amazon Music system, which allows
customers to stream music from a customized library.
The Amazon entities moved for the entry of judgment on
the pleadings, arguing that the asserted claims were not
directed to patentable subject matter.
    The magistrate judge recommended that judgment be
entered in the Amazon entities’ favor. Following the two-
stage inquiry for patent eligibility set forth by the Su-
preme Court in Mayo Collaborative Services v. Prome-
theus Laboratories, Inc., 132 S. Ct. 1289 (2012), and Alice
Corp. v. CLS Bank International, 134 S. Ct. 2347 (2014),
AFFINITY LABS OF TEXAS, LLC   v. AMAZON.COM INC.           5



the magistrate judge found that the ’085 patent is di-
rected to an abstract idea—“delivering selectable media
content and subsequently playing the selected content on
a portable device.”
    Turning to the next step of the eligibility analysis, the
magistrate judge found that the claims of the ’085 patent
do not contain an “inventive concept.” Instead, he con-
cluded, the claims are directed to applying the abstract
idea “to the Internet and a generic, electronic device—in
this case, a wireless handheld device operating as a
‘ubiquitous information-transmitting medium, not a novel
machine’” (citing Ultramercial, Inc. v. Hulu, LLC, 772
F.3d 709, 716-17 (Fed. Cir. 2014)). The magistrate judge
also found that the components recited in the claims are
generic. He explained that the “network based media
managing system” is a generic database and that the
“non-transitory storage medium” could be any kind of
memory.
    The magistrate judge rejected Affinity’s argument
that the customized user interface supplies the inventive
concept to the claimed invention. The user interface
limitation, the magistrate judge explained, does not
identify “any specific technology or instructions that
explain how the device can do what it purports to do or
direct the practitioner how to carry out the claims.”
    The district court agreed with the magistrate judge’s
recommendation and entered judgment against Affinity.
The court agreed with the magistrate judge that the ’085
patent claims are directed to the abstract idea of “deliver-
ing selectable media content and subsequently playing
the selected content on a portable device.” The court also
agreed that the claims do not supply an inventive concept
as “[t]he ’085 Patent solves no problems, includes no
implementation software, designs no system. The mere
statement that the method is performed by computer does
not satisfy the test of inventive concept.”
6            AFFINITY LABS OF TEXAS, LLC   v. AMAZON.COM INC.



                             II
                             A
    We begin by addressing the first step of the
Mayo/Alice inquiry: whether the claims of the ’085 patent
are directed to an “abstract idea.” Like the district court,
we hold that the concept of delivering user-selected media
content to portable devices is an abstract idea, as that
term is used in the section 101 context.
    The district court’s conclusion is consistent with our
approach to the “abstract idea” step in prior cases. For
example, In re TLI Communications LLC Patent Litiga-
tion, 823 F.3d 607 (Fed. Cir. 2016), involved a patent on a
method for uploading digital images from a cellular
telephone to a server, which would then classify and store
the images.
     Although the claim at issue in that case recited physi-
cal components such as a telephone unit and a server, the
court noted that “not every claim that recites concrete,
tangible components escapes the reach of the abstract-
idea inquiry,” and it pointed out that the specification
made clear that the recited physical components “merely
provide a generic environment in which to carry out the
abstract idea of classifying and storing digital images in
an organized manner.” Id. at 611. The court added that
“the specification’s emphasis that the present invention
‘relates to a method for recording, communicating and
administering [a] digital image’ underscores that [the
claim at issue] is directed to an abstract concept.” Id.
The TLI court concluded that, as in this case, the claims
were directed to “the use of conventional or generic tech-
nology in a nascent but well-known environment, without
any claim that the invention reflects an inventive solution
to any problem presented by combining the two.” Id. at
612.
AFFINITY LABS OF TEXAS, LLC   v. AMAZON.COM INC.         7



    Similarly, in Ultramercial, Inc. v. Hulu, LLC, 772
F.3d 709 (Fed. Cir. 2014), we found the process of allow-
ing a consumer to receive copyrighted media in exchange
for watching a selected advertisement was an abstract
idea. The idea in this case is even broader and more
abstract than the idea in Ultramercial: The ’085 patent
covers streaming content generally, not even including an
additional feature such as exchanging the consumer’s
access to the streaming content for the consumer’s view-
ing of an advertisement.
    Affinity contends that the ’085 patent embodied a con-
crete technological innovation because, as of its priority
date (March 28, 2000), wireless streaming of media was
not “routine, conventional, or well-known.” The patent,
however, does not disclose any particular mechanism for
wirelessly streaming content to a handheld device. The
specification describes the function of streaming content
to a wireless device, but not a specific means for perform-
ing that function. Claim 14, in turn, recites (1) a “media
managing system” that maintains a library of content, (2)
a “collection of instructions” that are “operable when
executed” by a handheld wireless device to request
streaming delivery of the content, and (3) a “network
based delivery resource” that retrieves and streams the
requested content to the handheld device. At that level of
generality, the claims do no more than describe a desired
function or outcome, without providing any limiting detail
that confines the claim to a particular solution to an
identified problem. The purely functional nature of the
claim confirms that it is directed to an abstract idea, not
to a concrete embodiment of that idea. See Elec. Power
Grp., LLC v. Alstom S.A., No. 2015-1778, slip op. 12
(“[T]he essentially result-focused, functional character of
8            AFFINITY LABS OF TEXAS, LLC   v. AMAZON.COM INC.



claim language has been a frequent feature of claims held
ineligible under § 101.”). 3
    In addressing the first step of the section 101 inquiry,
as applied to a computer-implemented invention, it is
often helpful to ask whether the claims are directed to “an
improvement in the functioning of a computer,” or merely
“adding conventional computer components to well-known
business practices.” Enfish, LLC v. Microsoft Corp., 822
F.3d 1327, 1338 (Fed. Cir. 2016). The claims of the ’085
patent fall into the latter category.
    Affinity contends that the magistrate judge improper-
ly engaged in fact-finding when he stated that the idea of
delivering media content to a wireless portable device is
one of long standing. It is not debatable, however, that
the delivery of media content to electronic devices was
well known long before the priority date of the ’085 pa-
tent, and Affinity does not argue otherwise. The magis-
trate judge cited transistor radios and portable televisions
as commonplace examples of the delivery of audio media
to portable electronic devices. An example of technology
that is even closer to the idea underlying the ’085 patent
is the delivery of selectable prerecorded messages to
callers on demand in services such as dial-a-prayer and
dial-a-joke, which were available long before the invention
of cellular telephones or the Internet.




    3   Affinity argues that the district court erred in dis-
regarding the statement of its expert that streaming
content to a portable device was novel as of the priority
date of the ’085 patent. But the eligibility finding does
not turn on the lack of novelty of the claim; it turns on the
fact that the claim is drawn to any embodiment of an
abstract idea. The district court therefore properly disre-
garded the expert’s statement.
AFFINITY LABS OF TEXAS, LLC   v. AMAZON.COM INC.           9



    While Affinity criticizes the magistrate’s making fac-
tual findings on a motion for judgment on the pleadings,
the practice of taking note of fundamental economic
concepts and technological developments in this context is
well supported by our precedents. See, e.g., OIP Techs.,
Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1362-63 (Fed.
Cir. 2015) (affirming district court’s finding on a motion to
dismiss that “offer-based price optimization” is a funda-
mental economic concept and that the claimed computer-
based implementation of that idea is routine and conven-
tional); Content Extraction & Transmission LLC v. Wells
Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1347 (Fed. Cir.
2014) (affirming district court’s finding on a motion to
dismiss that the claims were directed to the well-known
abstract idea of “1) collecting data, 2) recognizing certain
data within the collected data set, and 3) storing that
recognized data in a memory”).
    Affinity also objects to the magistrate judge’s conclu-
sion that the claims merely set forth “routine and generic
processing and storing capabilities of computers general-
ly.” Yet the claim terms to which the magistrate judge
referred, such as a “network based media management
system” and a “graphical user interface,” are simply
generic descriptions of well-known computer components.
See In re TLI Commc’ns LLC Patent Litig., 823 F.3d at
611 (physical components such as a telephone and a
server “merely provide a generic environment in which to
carry out the abstract idea”); Mortg. Grader, Inc. v. First
Choice Loan Servs. Inc., 811 F.3d 1314, 1324-25 (Fed. Cir.
2016) (claims reciting an “interface,” “network,” and
“database” are directed to an abstract idea). Affinity
makes no claim that it invented any of those components
or their basic functions, nor does it suggest that those
components, at that level of generality, were unknown in
the art as of the priority date of the ’085 patent.
    In an effort to show that claim 14 is not directed to an
abstract idea, Affinity focuses in particular on the recita-
10            AFFINITY LABS OF TEXAS, LLC   v. AMAZON.COM INC.



tion of a “customized user interface” in that claim. For
support, Affinity cites passages in the specification that
describe embodiments in which a user may elect to have a
customized interface such as a radio dial, a playlist, or
targeted advertising based on demographic information
provided by the user. See ’085 patent, col. 10, ll. 10-26;
col. 11, ll. 5-35. This court, however, has held that “cus-
tomizing information based on . . . information known
about the user” is an abstract idea. Intellectual Ventures I
LLC v. Capital One Bank (USA), 792 F.3d 1363, 1369
(Fed. Cir. 2015). The court in the Intellectual Ventures I
case explained that tailoring of content based on infor-
mation about the user—such as where the user lives or
what time of day the user views the content—is an ab-
stract idea that is as old as providing different newspaper
inserts for different neighborhoods. Id.
    The term “customized user interface,” as used in the
’085 patent, is not limited to any particular form of cus-
tomization, but covers the general idea of customizing a
user interface. Like the basic concept of tailoring content
to a user, as in Intellectual Ventures I, the basic concept of
customizing a user interface is an abstract idea.
                              B
    Turning to the second step of the Mayo/Alice inquiry,
we conclude that there is nothing in the claims or the
specification of the ’085 patent that constitutes a concrete
implementation of the abstract idea in the form of an
“inventive concept.” Alice, 134 S. Ct. at 2355; Mayo, 132
S. Ct. at 1294.
    As noted, representative claim 14 is written in largely
functional terms, claiming “a collection of instructions”
that perform the functions of displaying a selection of
available content on a graphical user interface and allow-
ing the user to request streaming of that content. The
claims thus do not go beyond “stating [the relevant]
functions in general terms, without limiting them to
AFFINITY LABS OF TEXAS, LLC   v. AMAZON.COM INC.        11



technical means for performing the functions that are
arguably an advance over conventional computer and
network technology.” Elec. Power Grp., slip op. at 2.
    Features such as network streaming and a custom-
ized user interface do not convert the abstract idea of
delivering media content to a handheld electronic device
into a concrete solution to a problem. The features set
forth in the claims are described and claimed generically
rather than with the specificity necessary to show how
those components provide a concrete solution to the
problem addressed by the patent.
      In particular, claim 14 requires a “network based de-
livery resource,” but that does not make the claim a
patent-eligible implementation of an abstract idea. The
specification makes clear that any technology capable of
wireless communication of audio information to the device
would be covered. See ’085 patent, col. 4, ll. 41-45 (“The
present invention advantageously allows for several
different embodiments of wirelessly communicating
selected audio information to [an] electronic device
. . . and is not limited to any specific configuration de-
scribed below.”).
     The only putatively narrowing limitation in that re-
sult-focused claim is the limitation requiring that the
“network based media managing system” have “a custom-
ized user interface page for the given user.” But neither
the claim nor the specification reveals any concrete way of
employing a customized user interface. The specification
simply states that a user interface can be customized “in a
plurality of ways” by allowing users to select and receive
“on-demand customized audio information.” Id., col. 16,
ll. 21-22, 25-26. That disclosure and the accompanying
“customized user interface” limitation in the claim do not
constitute a concrete application of the abstract idea of
delivering content to a wireless device and thus do not
12           AFFINITY LABS OF TEXAS, LLC   v. AMAZON.COM INC.



embody an “inventive concept,” as that term has been
used in the Mayo/Alice line of cases.
    In sum, the patent in this case is not directed to the
solution of a “technological problem,” Alice, 134 S. Ct. at
2358, nor is it directed to an improvement in computer or
network functionality, see In re TLI Commc’ns LLC Patent
Litig., 823 F.3d at 612. It claims the general concept of
streaming user-selected content to a portable device. The
addition of basic user customization features to the inter-
face does not alter the abstract nature of the claims and
does not add an inventive component that renders the
claims patentable. We therefore uphold the district
court’s judgment that the claims of the ’085 patent are not
eligible for patenting.
                      AFFIRMED